Citation Nr: 1113432	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  05-09 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES 

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to a higher initial rating for service-connected coronary artery disease with bypass grafting, currently evaluated as 10 percent disabling prior to June 23, 2005, and 30 percent disabling beginning June 23, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 and August 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  (The Veteran also requested a hearing at the RO before a Decision Review Officer in March 2005, but withdrew this request in May 2005.)

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  For the period prior to June 23, 2005, the Veteran's coronary artery disease with bypass grafting results in left ventricular ejection fraction greater than 50 percent; his METS are 10.1, and continuous medication is required.

2.  For the period from June 23, 2005 to April 20, 2010, the Veteran's coronary artery disease with bypass grafting results in left ventricular ejection fraction greater than 50 percent; his METS are in the range of 5 to 7.  

3.  For the period beginning April 21, 2010, the Veteran's coronary artery disease with bypass grafting results in left ventricular ejection fraction greater than 50 percent; his METS are 5. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for coronary artery disease with bypass grafting prior to June 23, 2005 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7017 (2006); 38 C.F.R. §§ 4.1-4.14 (2010).

2.  The criteria for an initial rating in excess of 30 percent for coronary artery disease with bypass grafting from June 23, 2005 to April 20, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7017 (2006); 38 C.F.R. §§ 4.1-4.14 (2010).

3.  The criteria for an initial rating of 60 percent, but no higher, for coronary artery disease with bypass grafting beginning April 21, 2010 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7017 (2006); 38 C.F.R. §§ 4.1-4.14 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim:  Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, in a November 2003 letter, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additional letters mailed to the Veteran in March 2006 and April 2010 advised the Veteran how disability evaluations and effective dates are assigned, and the type evidence which impacts those determinations.  The claim was last readjudicated in August 2010.  

Moreover, the Veteran is challenging the initial evaluation assigned following the grant of service connection for coronary artery disease.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (providing that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  Accordingly, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, post-service VA and private treatment records, VA examination reports, and hearing testimony.  
Additionally, as noted above, the Board remanded the case for further evidentiary development in March 2010.  The Appeals Management Center (AMC) obtained records pertaining to treatment the Veteran received for his coronary artery disease at the Salem VAMC and Charleston VAMC dating since September 2007.  The Board previously recognized that the Veteran suffered a stroke in December 2007 and that the Veteran underwent an echocardiogram shortly thereafter.  The results of the test are reported in a December 2007 report (rather than a January 2008 report as the Board previously thought), which is of record.  The AMC also afforded the Veteran a VA examination in April 2010.  The Board finds that the report of the VA examination is adequate for evaluation purposes because the examiner reviewed the claims file, considered the contentions of the Veteran, and addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board finds that there has been substantial compliance with the directives of the March 2010 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999);

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying relevant records and providing hearing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

During the course of the appeal the criteria for evaluating cardiovascular disorders were amended but do not apply to the instant claim because the claim was filed prior to the effective date of October 6, 2006.  See Schedule for Rating Disabilities; Guidelines for Application of Evaluation Criteria for Certain Respiratory and Cardiovascular Conditions; Evaluation of Hypertension With Heart Disease, 71 Fed. Reg. 52,457 (Sept. 6, 2006) (codified at 38 C.F.R. §§ 4.100, 4.104 (2007-2010) (noting that the provisions of this final rule shall apply to all applications for benefits received by VA on or after the effective date of this final rule).  

Under Diagnostic Code 7017, for coronary bypass surgery, a 100 percent rating is assigned for three months following hospital admission for surgery.  38 C.F.R. § 4.104, Diagnostic Code 7017 (2006).  Thereafter, a 10 percent rating is assigned when the evidence shows workload of greater than 7 METS but not greater than 10 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication is required.  A 30 percent rating is assigned for workload of greater than 5 METS but not greater than 7 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned if there is more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METS but not greater than 5 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure; or, workload of 3 METS or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Codes 7017 (2006).

One MET [metabolic equivalent] is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METS at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METS by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METS and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2 (2006).




Evidence

The Veteran's disability claim was received by the RO on October 22, 2003.  In an August 2004 rating decision, the RO granted service connection for coronary artery disease with bypass grafting as secondary to service-connected diabetes mellitus, and assigned a rating of 10 percent under Diagnostic Code 7017 effective October 22, 2002, the date on which service connection was established for diabetes mellitus.  In a September 2007 rating decision, the RO increased the disability rating to 30 percent effective June 23, 2005, the date of a VA examination.   

Private treatment records from Drs. J.S. and R.P. show the Veteran underwent quadruple coronary artery bypass grafting in February 1998.  At that time, it was noted that the Veteran was "NYHA Class I for congestive heart failure" and that he had an ejection fraction of 50 percent.  Also, he had abnormal left ventricular systolic and diastolic function.  In December 1999 and January 2001, the Veteran reported that he had no complaints of chest pain or shortness of breath.  In February 2002, the Veteran underwent a Bruce protocol nuclear stress test.  He achieved 8 minutes 30 seconds to stage 3, terminating due to fatigue and shortness of breath.  It was noted that he had an ejection fraction of 49 percent.  The Veteran underwent a heart catheterization in March 2002 which revealed a left ventricle ejection fraction "well above 50%."  It was noted that the Veteran had normal left ventricle systolic and abnormal diastolic function.  An April 2002 record noted that the Veteran had recently undergone a heart catheterization and indicated that he had normal left ventricular systolic and diastolic function and that he was completely asymptomatic.  In October 2002, the Veteran reported no cardiac complaints of chest pain, shortness of breath, PND [paroxysmal nocturnal dyspnea], orthopnea, or peripheral edema.  Dr. R.P. maintained that from a cardiac point of view, the Veteran seemed stable.  No change was reported in October 2003.  The Veteran required continuous medication.  

The March 2004 VA heart examination report shows the Veteran denied any cardiac symptoms.  He reported that he walked two to three miles a day on his job or for exercise without experiencing chest pain or shortness of breath.  He played golf and did his own yard work and routine home maintenance activities.  He could lift 40 pounds and carried groceries routinely without any discomfort.  The examiner provided a diagnosis of arteriosclerotic cardiovascular disease, status post coronary artery bypass graft surgery with a very good outcome.  In an addendum, the examiner indicated that he reviewed the echocardiogram and stress test.  An April 2004 report indicated the Veteran underwent a Bruce Stress Test achieving a duration of 8 minutes and 7 seconds to stage 3 which equaled 10.1 METS.  The Veteran stopped secondary to fatigue and shortness of breath.  The interpretation noted was good exercise tolerance and negative stress test.  An April 2004 report indicated that the March 2004 echocardiogram revealed left ventricular ejection fraction estimated at 50 to 55 percent.  There was preserved left ventricular systolic function and no major valvular pathology.  

A May 2005 VA chest x-ray did not reveal an enlarged heart or evidence of active cardiopulmonary disease.  

The June 23, 2005 VA diabetes mellitus examination report shows the Veteran reported that he walked one-half to one mile two to three times a week for exercise, without experiencing any significant symptoms, but if he performed any activity more strenuous, he experiences some degree of shortness of breath.  The examiner noted that METs were in the range of 5 to 7.  In an addendum, the examiner noted that the Veteran was not scheduled for an echocardiogram because he would be out of town until August 2005.  The examiner reported that an electrocardiogram revealed abnormal findings, including possible left atrial enlargement.  

The June 2007 VA examination report shows the examiner reviewed the claims file.  The Veteran reported that he experienced chest pain with shortness of breath two to three times a year which lasted for a week.  The pain occurred with activity or rest.  He experienced shortness of breath every day with walking.  He was unable to walk more than two blocks, and unable to walk up more than one flight of stairs.  He exercised by walking his dogs every afternoon; he walked about eight blocks with frequent stops.  He worked full-time and had not missed any work days in the last year due to his heart.  He also had not been hospitalized for his heart in the last year.  
The examiner estimated the Veteran's METS to be 6.  In an addendum, the examiner reported that the electrocardiogram was abnormal and that the echocardiogram revealed left ventricular ejection fraction of 60 percent.  July 2007 reports indicated chest x-rays revealed an enlarged cardiac silhouette, and the echocardiogram also revealed left ventricular hypertrophy.  The results of the nuclear stress test are not reported.  

VA treatment records show that the Veteran suffered a stroke in December 2007.  
A December 2007 echocardiogram revealed left ventricular ejection fraction estimated at greater than 55 percent and impaired left ventricular diastolic function.  A May 2008 echocardiogram revealed left ventricular ejection fraction estimated at 55 percent.  It was concluded that the Veteran had preserved left ventricular systolic function with no major wall motion abnormalities and grossly normal left ventricular dimensions.  A June 2008 report indicated the Veteran underwent a Bruce Stress Test achieving a duration of 5 minutes and 52 seconds to stage 2 which equaled 7.00 METS.  The test terminated due to dyspnea.  A July 2008 record indicated that the Veteran still engaged in activities such as golfing and motorcycle riding, and that he continued to be employed.  An August 2008 echocardiogram revealed an ejection fraction of 55 percent [according to a March 2010 record].  An August 2008 record showed the Veteran reported that his private cardiologist indicated that he had a normal stress test last year and that he believed the Veteran's chronic dyspnea was likely related to deconditioning.  

The April 21, 2010 VA examination report shows that the examiner reviewed the claims file.  The Veteran reported that he experienced occasional chest pains and shortness of breath with exertion.  He was unable to exercise secondary to some shortness of breath.  On a day-to-day basis, he was unable to walk more than one block, and unable to climb more than one flight of stairs.  He had to take frequent breaks when performing any yard work.  He continued to work full-time as an inspector with no activity restrictions.  In an addendum, the examiner reported that the stress test revealed METs achieved was 5 and that the echocardiogram revealed left ventricular ejection fraction estimated at greater than 55 percent.  The April 2010 chest x-ray showed abnormal findings including mild cardiomegaly, chronic and unchanged.  An April 2010 record indicated that the echocardiogram was performed on April 30, 2010 and revealed left ventricular hypertrophy.  The examiner noted that compared with the echocardiogram report dated in May 2008, there had been no major changes.  A May 2010 report indicated that the Bruce stress test was also performed on April 30, 2010.  The test terminated due to fatigue.  The interpretation was suboptimal test and low exercise tolerance.  

Analysis

The lay and medical evidence shows that the Veteran's coronary artery disease primarily results in chest pain, shortness of breath, and fatigue producing limitations in functioning.  

1.	Period prior to June 23, 2005

As noted above, service connection was established for coronary artery disease effective October 22, 2002.  While private treatment records note congestive heart failure in February 1998, no additional episodes of heart failure are documented in the record.  Also, while ejection fractions of 50 percent and 49 percent are noted in February 1998 and February 2002 respectively, an echocardiogram revealed left ventricle ejection fraction "well above" 50 percent in March 2002.  Thereafter, in 2004, the Veteran's METS were assessed as 10.1 resulting in fatigue and shortness of breath with left ventricular ejection fraction estimated at 50 to 55 percent.  The May 2005 chest x-ray was negative.  Thus, during this portion of the appeal period, the Veteran did not meet the criteria for a 30 percent rating under Diagnostic Code 7017.  In so finding, the Board considered whether the 2004 echocardiogram showed an ejection fraction that more nearly approximated 50 percent or 55 percent, and chose the latter.  Throughout the appeal period, as detailed below, the ejection fraction was consistently more than 50 percent.  Therefore, the 2004 echocardiogram is construed as showing an ejection fraction of more than 50 percent.




2.	Period from June 23, 2005 to April 20, 2010

The evidence shows that in June 2005, the Veteran's METS were assessed as in the range of 5 to 7 based on his reports of capacity for walking and handling strenuous activity.  In June 2007, his METS were assessed as 6 based on his reports of capacity for walking and climbing stairs.  In June 2008, his METS were assessed as 7 resulting in dyspnea.  Echocardiograms in June 2007, December 2007, May 2008, and August 2008 revealed left ventricular ejection fractions greater than 50 percent.  The foregoing findings are consistent with the rating criteria associated with the currently assigned 30 percent rating under Diagnostic Code 7017.  

3.	Period beginning April 21, 2010

The April 2010 VA examination report, however, shows that the Veteran's METS were assessed as 5 resulting in fatigue.  Based on this finding, the Veteran is entitled to a 60 percent rating under Diagnostic Code 7017, but no higher as left ventricular ejection fraction remains greater than 50 percent.  The Board assigns an effective date of April 21, 2010 (the date of the VA examination) for the staged rating rather than April 30, 2010 (the date of the stress test) because the Veteran's lay complaint of reduced capacity for walking (one block compared to two blocks previously reported at the June 2007 VA examination) was subsequently substantiated by the stress test. 

The Veteran has been assigned staged ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

4.	Extra-schedular Evaluation and TDIU

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1)(2010); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the assigned ratings is provided for certain manifestations of the service-connected coronary artery disease disability, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains his disability is manifested by chest pain, shortness of breath, and fatigue producing limitations in functioning.  His symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria.  The Veteran has not described any exceptional or unusual features or symptoms of the illness.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

Lastly, when entitlement to a total rating for compensation purposes based on individual unemployability [TDIU] under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Here, the record reflects that at all times throughout the appeal period the Veteran has been employed full-time.  He does not contend, nor does the evidence of record otherwise show that his coronary artery disease renders him unemployable.  For these reasons, the Board finds that a claim for TDIU has not been raised.


ORDER

An initial rating in excess of 10 percent for coronary artery disease with bypass grafting prior to June 23, 2005 is denied.

An initial rating in excess of 30 percent for coronary artery disease with bypass grafting from June 23, 2005 to April 20, 2010 is denied.

An initial rating of 60 percent for coronary artery disease with bypass grafting beginning April 21, 2010 is granted subject to the provisions governing the award of monetary benefits.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's hypertension claim. 

In the March 2010 Remand, the Board recognized that the Veteran had advanced a secondary service connection theory of entitlement.  That is, service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2010).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board previously observed that the March 2004, July 2004, and June 2005 VA examination reports were inadequate for several reasons, to include the VA examiner's failure to provide an opinion on whether the Veteran's hypertension was aggravated by his diabetes.  Accordingly, the Board instructed that the Veteran undergo another VA examination to include an opinion addressing the aggravation aspect of the Veteran's claim.  On remand, the Veteran underwent a VA examination in April 2010.  A review of the examination report shows that the VA examiner opined that "[e]ssential hypertension not caused by or a result of his diabetes as diabetes only causes hypertension in the presence of end-stage renal disease and which veteran does not exhibit nor has he exhibited any renal failure in the past."  While the VA examiner addressed whether the Veteran's diabetes caused his hypertension, she did not address whether the Veteran's diabetes aggravated his hypertension.   

The Court has held that a remand by the Court or the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although VA is required to comply with remand orders, it is substantial, not absolute, compliance that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As the VA examiner's opinion is not fully responsive to the Board's opinion request, there has not been substantial compliance with the March 2010 Remand.  Consequently, the examination report must be returned to the VA examiner to obtain the requested opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the examination report to the VA examiner who conducted the April 2010 VA examination (or another examiner if unavailable) along with the claims file.  Request the VA examiner to provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus aggravated his hypertension (i.e., permanently worsened the underlying disorder beyond its normal progress).  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.  The examiner should set forth a rationale for all opinions expressed and conclusions reached. 

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


